Foote, J. (dissenting):
The lands which are the subject of this action were conveyed by Laura 0. Selleck, November 15, 1861, to Almon Smith and five others as “trustees in trust of the Methodist Protestant Church of Fredonia and their successors in office ” for the consideration recited in the deed of $300. The land was then a vacant village lot. In this deed, immediately following the description of the land conveyed, is the following: “The • above-described land being designed for church purposes it is *122understood and agreed that the seats therein shall be forever free for the use of any and all persons to occupy in the capacity of worship, but if the seats of the church to be erected thereon or any other church thereon shall be rented or sold, then the said above-described premises shall revert to the said party of the first part or her heirs.” Then follows the habendum in the usual form, “ unto the said party of the second part and to their successors in office and assigns forever,” and then full covenants of warranty of title and possession.
The church edifice was erected and occupied by the Methodist Protestant Church, and on May 26, 1873, being in debt to an amount greater than it could pay, this church corporation, on obtaining leave of the court for that purpose, conveyed the property to its pastor, Oren C. Payne, to whom the debt was due, by deed containing the same conditions, except that for breach of the conditions the lands were to revert to said Methodist Protestant Church as party of the first part. Mrs. Selleck had died in 1862, leaving Lucius S. Woodworth as her only heir at law. Shortly after this deed to Payne, Wood-worth, as heir at law of Mrs. Selleck, brought ejectment • against Payne to recover the lands on the ground that they had been forfeited to him for breach of the condition in the deed from Mrs. Selleck, but it was held that the conveyance to Payne was not a breach (Woodworth v. Payne, 74 N. Y. 196), and Woodworth failed in his action.
On October 10, 1878, shortly after the final decision in the Woodworth, case, Payne conveyed the lands to George W. Lewis by warranty deed containing the sanie conditions, except that the lands were to revert to Payne as party of the first part.
On August 20, 1880, George W. Lewis and wife conveyed part of the premises to the defendant, The Church of Christ, and on November 11, 1885, the remainder of said premises. Each of these deeds contained the following provisions and conditions: “The premises above described, being designed for church purposes, this conveyance thereof is made by the grantor and accepted by the grantee upon the following conditions, that is to say: First. That the seats in the house of worship now standing thereon and the seats in any other house of *123worship that may, at any time hereafter be erected thereon shall be forever free for the use of any and all persons to occupy, who shall choose to attend religious services therein; but if the seats in the house of worship now standing on said premises, or the seats in any other house of worship that may, at any time hereafter be erected thereon, shall be rented or sold, then the said premises shall revert to and become the property of the party of the first part, his heirs or assigns. Second. That the party of the second part shall have and hold the said premises for the use of the religious society known and organized under the Laws of the State of New York, as the Church of Christ, in Fredonia, aforesaid, and now occupying, for public worship, the building standing thereon, and if the said society shall at any time be dissolved or shall discontinue public worship therein for the space of three years, then the said premises shall become the property of the New York Christian Missionary Society, to be taken, owned and used by said last named society, ■under the restrictions in relation to perpetual free seats herein-before contained. ”
The defendant, The Church of Christ, maintained religious services in the church building on these premises until in or about the month of August, 1906, when it made a written lease of the building to the trustees of union free school district No. 8 for school purposes. The church pews were then removed to the basement, one or more partitions were put in and school seats and desks, and the building was used on week days for this district school for upwards of three and a half years, and since December, 1906, until the commencement of this action on March 4, 1910, no church or religious services of any kind have been held in the building or on the premises.
On the 25th of January, 1910, the defendant, the New York Christian Missionary Society, claiming to have become the owner of the premises for breach of the conditions in the deed from Lewis to the defendant, The Church of Christ, entered into a "written contract for the sale of said premises to the defendants Colvin, Cowden and Lowell, who were acting in such purchase for Fredonia G-range No. 1, Patrons of Husbandry. This contract was, however, subsequently canceled by the parties after the commencement of this action and before the trial.
*124The trial court has found that the premises have ceased to be used for church or religious purposes, and that they have been devoted to other than church or religious purposes.
Lucius S'." Woodworth died in the month of August, 1880, leaving the plaintiff and two other children and two grandchildren as his only heirs at law. One of these children died without issue before the commencement of this action. The other child on December 17, 1909, and the grandchildren on February 14, 1910, conveyed by deed to plaintiff all their rights and interests in the premises in question.
Oren C. Payne and Fanny, his wife, died before the commencement of this action, leaving the defendants Willoughby, Beeves, Dolphin and Shaw as their only heirs at law.
George W. Lewis died before the commencement of this action and his heirs at law are defendants herein.
Oh these facts the learned trial court below has held as conclusions of law that the conditions contained in the deed from Mrs. Selleck to the trustees of the Méthodist Protestant Church were broken, and that by reason of such breach the title has reverted to the heirs of Mrs. Selleck; that the deeds from the other heirs of Mrs. Selleck to the plaintiff are sufficient to convey to the plaintiff the right of re-entry arising from the breach of said conditions, and that the plaintiff is entitled to recover the premises in fee as the owner thereof.
I think the decision below should be reversed and dissent from the prevailing opinion for the following reasons:
The decision below seems to have been based upon the language of the opinion of Judge Miller in Woodworth v. Payne. The precise question before the court in that casé was whether the deed of these lands by the Methodist Protestant Church to Payne, who had been its minister, in satisfaction of its indebtedness to him, upon the same conditions, was a breach of those conditions. It was held that the use and occupancy of the church was not intended to be limited to any particular denomination of Christians, and that there had been no abandonment or misappropriation of the property in contravention of the design of the grantor, and that a sale of the whole property was not a sale or rental of the pews within the intent of the deed, that the pews still remained free and nothing had been *125done to interfere with or prevent their use and occupation as such or to convert the property to any other than church purposes. In the course of the opinion, however, this language is used: “If by any means the object of the grantor was perverted from the purpose she had in view, or the church used or appropriated it for any secular or irreligious purpose, then a forfeiture would follow the act and the land revert back to the heirs of the grantor.”
It is upon this sentence from the opinion that plaintiff relies. The question was not involved in that case. There had been no appropriation of the property to any secular or irreligious purpose; hence, what was said on this subject was by way of argument or illustration and was not a part of the judgment.
• The clause of Mrs. Selleck’s deed, “But if the seats of the church to be erected thereon or any other church thereon shall be rented or sold, then the said above described premises shall revert to said party of the first part or her heirs,” is, no doubt, a condition subsequent. The clause, “It is understood and agreed that the seats therein shall be forever free for the use of any and all persons to occupy in the capacity of worship,” standing by itself, would be construed as a covenant and not a condition. The statement, “The above described land being designed for church purposes,” is, by itself, neither a condition nor a covenant.
The question is whether the joining of all these statements in one sentence requires an interpretation or indicates an intention that they are each a part of the condition for breach of which the title is to be forfeited.
The rule for interpreting conditions in deeds is thus stated in Reeves on Real Property (Vol. 2, p. 1010): “The law does not favor conditions; and, where the phraseology employed by the parties is doubtful or reasonably susceptible of some other interpretation, it will not be decided that an estate on condition has been brought into being.”
In Freer v. Glen Springs Sanitarium Co. (131 App. Div. 352) lands had been conveyed to the village of Watkins by deed, which contained these provisions: “In perpetuity for the purpose of a village cemetery. ” “ And it is hereby mutually understood and agreed that all the above described reservation shall *126be used for burial or cemetery purposes only. * * * To hold the said lands and premises to the said party of the second part in perpetuity for the purposes and upon the conditions herein expressed. * * * And the said party of the second part [is] hereby, directed and required as a condition of this conveyance to devote said premises thus conveyed to the purposes of a Cemetery or place for the burial of the dead and to no other purpose * * * forever. - - * And said party of the second part * * * [does] hereby accept the above grant for the purposes herein stated, and by such acceptance [does] hereby agree and covenant in consideration of the premises that said party of the second part . * * * will faithfully observe and carry out according to the true intent and meaning hereof each and every of the aforesaid requirements, conditions and directions subject to which this conveyance is given.” It was held that it was a covenant and not a condition subsequent, and that the land was not forfeited by the conveyance of a portion of the land by the village to a purchaser for other than cemetery purposes. This case was affirmed in the Court of Appeals (198 N. Y. 575).
In Board of Education v. Reilly (71 App. Div. 468), where lands were conveyed to the trustees of a school district, their successors and assigns by deed containing the following habendum clause: “To have and to hold the above granted, bargained and described premises, with the appurtenances unto the said parties of the second part, their successors and assigns, for the uses and purposes of school district No. 10, of the said town of Greenburgh, upon which to erect a school house and other appurtenances for said school district No. 10, in said town of Greenburgh, forever,” it Was held that the trustees acquired a title in fee simple absolute, and that the clause did not create a condition, a covenant or a restriction, and that it was simply a recital of the purpose for which the trustees bought the property.
In Abbott v. Cutran (98 N. Y. 665) it was held that the deed which contained the recital, “that the grant was made for commercial purposes only and for the benefit of commerce,” was not a conveyance upon condition.
Tn view, of this state of the authorities, I think this deed *127should be construed as containing a condition subsequent in respect only to a sale or leasing of the seats in this church, as it was for this only that the grantor reserved the fight to forfeit the title; that the statement that the land described was designed for church purposes is neither a condition nor covenant, and the statement that “ the seats therein shall be forever free for the use of any and all persons to occupy in the capacity of worship ” is at most a covenant, the breach ■ of which would not forfeit the title. There has been no sale or leasing of the seats within the-intent and meaning of the condition in respect thereto. I think the grantor did not have in mind or intend that there should be any forfeiture of the title unless, while a church building was maintained on this property, money should be exacted from persons attending religious services therein.
But, if it were otherwise, I think plaintiff’s right is limited to the undivided interest which she has as heir at law, and that the conveyance to her by the other heirs is ineffectual to vest in her any right of action which they may have had for their undivided shares. The possibility of forfeiture or reverter arising from a condition subsequent in a deed in fee is not an interest in land and is not assignable. It may be reserved for the benefit of the grantor or his heirs, as was done here, but that this right cannot be assigned or transferred by the grantor either before or after breach is settled by abundant authority. (Upington v. Corrigan, 151 N. Y. 143; Fowler v. Coates, 201 id. 257. See, also, 2 Reeves Real Prop. §§ 721, 722.) Nor is there any greater right in the heirs of the grantor after his decease to assign or transfer this right. Moreover, the effect of an attempt to convey by the grantor, or after his decease by the heirs or any of them, though ineffectual as a grant, operates to put an end to the right and practically to release it to the holder of the title. I quote as follows from the opinion of Mr. Justice Williams in Berenbroick v. St. Luke’s Hospital (23 App. Div. 339), a case involving this precise question: “It is well settled that where a deed of property in fee is made, with a condition subsequent imposed and a right of re-entry reserved to the grantor, the right of re-entry is a mere right in action and not an interest in the land: that it is not *128assignable nor grantable; that it descends to the grantor’s heirs, but does not pass by a conveyance. And any deed by which the original grantor or his heirs undertakes to transfer, assign- or grant the land or the reversion of it while it may be ineffectual to convey title to the grantee, does operate to put an end to the rights of the grantor.”
It follows that the deeds of the several heirs to the plaintiff were not only ineffectual but extinguished or released to the owners of the fee their rights, leaving plaintiff a right only in respect to plaintiff’s undivided interest.
For the reasons stated, I think the judgment appealed from should be reversed and a new trial ordered.
McLennan, P. J., concurred.
Judgment affirmed, with costs.